Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed Provisional Application No.  , filed on 09/12/2012 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) has been acknowledged. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-34 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-34 of prior U.S. Patent No. 10,835,215. This is a statutory double patenting rejection. 
For comparison the claims from the present application and the issued Patent, are listed below to show the similarity: 
Appl #17/065,468 
Appl #14/024,025 (US 10835215 B2)
1. A system for performing minimally invasive laser ablation of a target tissue within a patient while sparing tissue within a safety zone proximate to the target tissue, comprising:
a guidance tool configured to guide a laser fiber within a patient;
a controller configured to control a laser to deliver energy through the laser fiber;

an invasive thermal sensor and a non-invasive thermal sensor; 

and at least one automated processor configured to:
measure a temperature within the target tissue using one or more of the invasive thermal sensor 
and the non-invasive thermal sensor,
measure a temperature within the safety zone using one or more of the invasive thermal sensor and the non-invasive thermal sensor,

control the controller to deliver a minimally therapeutic ablation therapy to the target tissue based on at least a treatment plan, while ensuring that the safety zone is maintained in a non-ablation condition,
compute a thermal profile of the target tissue and the safety zone based on at least a combination of the temperatures measured by the invasive thermal sensor and the non-invasive thermal sensor in conjunction with a real-time tissue image adapted for guidance of the laser fiber with the guidance tool within the patient,
generate a thermal map based on the thermal profile, wherein the thermal map illustrates:
the combination of the temperatures measured by the invasive thermal sensor and the non-invasive thermal sensor,
an isothermal region representing a highest temperature allowable within the safety zone, and
an isothermal region representing a lowest temperature allowable within the target tissue, and
cause the thermal map to be overlaid on the real-time ultrasound image.
1. A system for performing minimally invasive laser ablation of a target tissue within a patient while sparing tissue within a safety zone proximate to the target tissue, comprising:
a guidance tool configured to guide a laser fiber within a patient;
a controller configured to control a laser to deliver energy through the laser fiber; 




and at least one automated processor configured to:
measure a temperature within the target tissue using an invasive thermal sensor

 and a non-invasive thermal sensor,
measure a temperature within the safety zone using both the invasive thermal sensor and the non-invasive thermal sensor,


control the controller to deliver a minimally therapeutic ablation therapy to the target tissue based on at least a treatment plan, while ensuring that the safety zone is maintained in a non-ablation condition,
compute a thermal profile of the target tissue and the safety zone based on at least a combination of the temperatures measured by the invasive thermal sensor and the noninvasive thermal sensor in conjunction with a real-time tissue image adapted for guidance of the laser fiber with the guidance tool within the patient,
generate a thermal map based on the thermal profile, wherein the thermal map illustrates:
the combination of the temperatures measured by the invasive thermal sensor and the non-invasive thermal sensor,
an isothermal region representing a highest temperature allowable within the safety zone, and
an isothermal region representing a lowest temperature allowable within the target tissue, and
cause the thermal map to be overlaid on the real-time ultrasound image.
2-16
2-16


17. A method for minimally invasive laser ablation of a target tissue within a patient while sparing tissue within a safety zone proximate to the target tissue, comprising:
guiding a laser fiber within a patient with a guidance tool;
measuring a temperature within the target tissue using one or more of an invasive thermal sensor and a non-invasive thermal sensor;




computing a thermal profile of the target tissue and the safety zone based on at least a combination the temperatures measured by the invasive thermal sensor and the non-invasive thermal sensor 

in conjunction with a real-time tissue image adapted for guidance of the laser fiber with the guidance tool within the patient; and
controlling a laser to deliver energy through the laser fiber, to deliver a minimally therapeutic ablation therapy to the target tissue while ensuring that the safety zone is continually maintained in a non-ablation condition, based on at least a treatment plan, the measured temperature, and the thermal profile;
generating a thermal map based on the thermal profile, wherein the thermal map illustrates the combination of the temperatures measured by the invasive thermal sensor and the non-invasive thermal sensor, 
an isocontour representing a highest temperature allowable within the safety zone, and an isocontour representing a lowest temperature allowable within the target tissue; and
causing the thermal map to be overlaid on the real-time ultrasound image.
17. A method for minimally invasive laser ablation of a target tissue within a patient while sparing tissue within a safety zone proximate to the target tissue, comprising:
guiding a laser fiber within a patient with a guidance tool; 
measuring a temperature within the target tissue using an invasive thermal sensor and a non-invasive thermal sensor;

measuring a temperature within the safety zone using both the invasive thermal sensor and the non-invasive thermal sensor;

computing a thermal profile of the target tissue and the safety zone based on at least a combination of the temperatures measured by the invasive thermal sensor and the non-invasive thermal sensor 

in conjunction with a real-time tissue image adapted for guidance of the laser fiber with the guidance tool within the patient;
controlling a laser to deliver energy through the laser fiber, to deliver a minimally therapeutic ablation therapy to the target tissue while ensuring that the safety zone is continually maintained in a non-ablation condition, based on at least a treatment plan, the measured temperature, and the thermal profile;
generating a thermal map based on the thermal profile, wherein the thermal map illustrates the combination of temperatures measured by the invasive thermal sensor and the noninvasive thermal sensor, 

an isocontour representing a highest temperature allowable within the safety zone, and an isocontour representing a lowest temperature allowable within the target tissue, and
causing the thermal map to be overlaid on the real-time ultrasound image.
18-32
18-32
33. The method according to claim 17, wherein the thermal map further comprises an isocontour representing a temperature of the safety zone at which the laser can be reactivated.
33. The method according to claim 17, wherein the thermal map further comprises an isocontour representing a temperature of the safety zone at which the laser can be reactivated.


34. A non-transitory computer readable medium which stores computer readable instructions to control a programmable processor, for support of minimally invasive laser ablation of a target tissue within a patient while sparing tissue within a safety zone proximate to the target tissue, to perform the steps of:
receiving data representing at least one temperature within a target tissue and the safety zone based on information from at least one invasive thermal sensor and at least one non-invasive thermal sensor;
computing a thermal profile of the target tissue and the safety zone based on at least a combination of the at least one temperature within a target tissue and the safety zone based on information from the at least one invasive thermal sensor and the at least one non-invasive thermal sensor
   in conjunction with a real-time tissue image adapted for guidance of a laser fiber toward the target tissue;
controlling a laser to deliver energy through the laser fiber, to deliver a minimally therapeutic ablation therapy to the target tissue while ensuring that the safety zone is continually maintained in a non-ablation condition, based on at least a treatment plan, the measured temperature, and the thermal profile;
generating a thermal map basal on the thermal profile, 
wherein the thermal map illustrates the combination of the temperatures measured by the invasive thermal sensor and the non-invasive thermal sensor, 
an isocontour representing a highest temperature allowable within the safety zone, and an isocontour representing a lowest temperature allowable within the target tissue; and
causing the thermal map to be overlaid on the real-time ultrasound image
34. A non-transitory computer readable medium which stores computer readable instructions to control a programmable processor, for support of minimally invasive laser ablation of a target tissue within a patient while sparing tissue within a safety zone proximate to the target tissue, to perform the steps of:
receiving data representing at least one temperature within a target tissue and the safety zone based on information from an invasive thermal sensor and a noninvasive thermal sensor;
computing a thermal profile of the target tissue and the safety zone based on at least a combination of the at least one temperature within a target tissue and the safety zone based on information from both the invasive thermal sensor and the one non-invasive thermal sensor
   in conjunction with a real-time tissue image adapted for guidance of a laser fiber toward the target tissue;
controlling a laser to deliver energy through the laser fiber, to deliver a minimally therapeutic ablation therapy to the target tissue while ensuring that the safety zone is continually maintained in a non-ablation condition, based on at least a treatment plan, the measured temperature, and the thermal profile;
generating a thermal map based on the thermal profile,
wherein the thermal map illustrates the combination of the temperatures measured by the invasive thermal sensor and the non-invasive thermal sensor,
an isocontour representing a highest temperature allowable within the safety zone, and an isocontour representing a lowest temperature allowable within the target tissue; and
causing the thermal map to be overlaid on the real-time ultrasound image.


Allowable Subject Matter
Claims 1 - 34 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior-art of record (US 2010/0185087 A1) by Neilds et al. discloses a system and method of minimally invasive laser ablation of a target tissue within a patient while sparing tissue within a safety zone proximate to the target tissue, and a guidance mechanism for guiding a fiber into the patient and controlling the delivery of laser energy within the patient according to a treatment plan. 
Neilds further discloses measuring the temperature within the target tissue using invasive and non-invasive temperature sensors, and generating thermal profile of  isothermal contours around the ablation applicator.
However Neilds does not disclose or suggest the measurement of temperatures  within the target tissue and in the safety zone are done using both the invasive and non-invasive thermal sensors, and generating a thermal profile based on data from both invasive and non-invasive thermal sensors.
Neilds also fails to teach or suggest generating isothermal regions, one of them  represents the highest temperature allowable within the safety zone, and 
the other zone represents the lowest or minimum temperature allowable within the target tissue.
Other prior-arts of record also fails to address those limitations, for these reasons, the claims are deem to be allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
(US 20110087096 A1) by BEHAR discloses a method for characterizing body tissue, comprising: a) transmitting ultrasound into tissue of a body, heating the body tissue by less than 3 degrees Celsius; b) measuring temperature of the tissue, at one or more locations at one or more times during the ultrasound transmission, following the ultrasound transmission, or both; and c) using the temperature measurement to determine at least one property of the body tissue, based on differences in absorption of ultrasound. 
(US 20130231567 A1) by Barthe et al. discloses an  invention generally relates to a non-invasive ultrasonic system, and more particularly, to a system which is capable of generating ultrasonic imaging data and information related to the positioning of a transducer during medical treatment and diagnosis.
(US 5657760 A) by Ying et al. discloses a method and apparatus for noninvasive and real-time monitoring and feedback control of the extent and geometry of tissue damage induced by various thermal modalities (laser, electromagnetic wave, ultrasound and thermistor) in different thermal therapies (hyperthermia, thermal coagulation and ablation) is provided. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792